COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Kenneth Davidson, Tamara Davidson, and/or All Occupants of
                            1922 Thompson Crossing Drive, Richmond, Texas 77466 v.
                            North American Lumber, LLC
Appellate case number:      01-21-00445-CV
Trial court case number:    21-CCV-069204
Trial court:                County Court at Law No. 3 of Fort Bend County

       Appellants, Kenneth Davidson, Tamara Davidson, and/or all occupants of 1922
Thompson Crossing Drive, Richmond, Texas 77466, timely filed a notice of appeal from
the trial court’s August 6, 2021 final judgment. On April 4, 2022, appellee, North
American Lumber, LLC filed a “Motion to Dismiss for Lack of Jurisdiction.” In its motion,
appellee argues that the Court lacks jurisdiction to consider an appeal from “an Agreed
Judgment when [appellants] fail[ed] to object to the Agreed Judgment.”
        Pursuant to a December 21, 2021 order of this Court, at the time of the filing of
appellee’s motion to dismiss, the time for filing of appellants’ brief had not yet come due.
In the December 21, 2021 order, the Court extended the deadline for the filing of
appellants’ brief to thirty days after the filing of the reporter’s record requested by
appellants on December 8, 2021. Appellants filed a letter with the Court stating that they
were notified that the “audio recording for the summary judgment hearing of August 6,
2021,” which was the subject of appellants’ request for a reporter’s record, was “not able
to [be] locate[d].” Appellants further requested that the Court set a deadline for the filing
of their appellants’ brief.
       Accordingly, appellant’s brief is due to be filed within thirty days of the date of
this order. Further, appellee’s “Motion to Dismiss for Lack of Jurisdiction” will be
carried with the case.
      It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra__________
                    Acting individually  Acting for the Court

Date: __April 12, 2022____